Name: 81/930/EEC: Commission Decision of 9 November 1981 approving an amendment to the outline programme under Council Regulation (EEC) No 1760/78 relating to the southern regions of France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-11-24

 Avis juridique important|31981D093081/930/EEC: Commission Decision of 9 November 1981 approving an amendment to the outline programme under Council Regulation (EEC) No 1760/78 relating to the southern regions of France (Only the French text is authentic) Official Journal L 337 , 24/11/1981 P. 0027****( 1 ) OJ NO L 204 , 28 . 7 . 1978 , P . 1 . ( 2 ) OJ NO L 186 , 24 . 7 . 1979 , P . 37 . COMMISSION DECISION OF 9 NOVEMBER 1981 APPROVING AN AMENDMENT TO THE OUTLINE PROGRAMME UNDER COUNCIL REGULATION ( EEC ) NO 1760/78 RELATING TO THE SOUTHERN REGIONS OF FRANCE ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/930/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1760/78 OF 25 JULY 1978 ON A COMMON MEASURE TO IMPROVE PUBLIC SERVICES IN CERTAIN RURAL AREAS ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE FRENCH GOVERNMENT COMMUNICATED ON 17 JULY 1981 AN AMENDMENT TO THE OUTLINE PROGRAMME APPROVED BY COMMISSION DECISION 79/650/EEC OF 13 JULY 1979 ( 2 ) AND RELATING TO THE IMPROVEMENT OF PUBLIC SERVICES IN CERTAIN RURAL AREAS IN THE SOUTHERN REGIONS OF FRANCE ; WHEREAS THIS AMENDMENT , WHEREBY THE PROGRAMME IS ADAPTED TO MEET AN ASCERTAINED ADDITIONAL DEMAND FOR POTABLE WATER SUPPLIES IN THE DEPARTMENT OF VAUCLUSE , SATISFIES THE OBJECTIVES AND CONDITIONS LAID DOWN IN REGULATION ( EEC ) NO 1760/78 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE AMENDMENT OF THE OUTLINE PROGRAMME RELATING TO THE SOUTHERN REGIONS OF FRANCE , COMMUNICATED BY THE FRENCH GOVERNMENT ON 17 JULY 1981 IN ACCORDANCE WITH REGULATION ( EEC ) NO 1760/78 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 9 NOVEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION